internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-115857-98 date date legend company b c d e f g h i dear cc dom p si 03-plr-115857-98 this letter is in response to your letter dated date and subsequent correspondences requesting a ruling under sec_469 of the internal_revenue_code specifically a ruling was requested that certain interest_income generated by company be treated as derived in the ordinary course of a trade_or_business under sec_1_469-2t of the income_tax regulations for purposes of calculating passive_activity_gross_income facts company is an entity classified as a partnership for federal tax purposes company’s members currently consist of b c d and e c is also a passthrough_entity with interests held by f g h and i company is a freight payment auditing and information management service provider for large manufacturers the relevant portion of company’s business functions as follows company pre-audits a client’s freight bills company notifies the client which bills should be paid and in what amounts the client forwards the necessary funds to company and company pays the shippers within a period set by contract with the client float period company generates revenue from these functions through a mixture of service fees charged to its clients and interest earned on the clients’ funds during the float period float revenue company’s ruling_request addresses only float revenue company has not asked for a ruling concerning interest earned on its own capital the amount of service fees charged to a client and the float revenue generated are inversely related the exact amount of fees and the length of the float period are determined during the negotiation of the service_contract clients may negotiate lower fees by permitting a longer float period the exact interrelationship between fee and float is irrelevant to company as long as the combined amounts generate the desired profit margin over the past two years more than thirty percent of company’s total revenue has been float revenue it has been represented that g h and i do not currently materially participate in the trade_or_business of company in addition d and e anticipate transferring portions of their interests in company to subsequent members who will likely not materially participate in the activity law and analysis sec_469 disallows the passive_activity_loss and the passive_activity_credit for the taxable_year of individuals estates trusts and certain types of corporations a cc dom p si 03-plr-115857-98 passive_activity includes a trade_or_business activity in which the taxpayer does not materially participate sec_469 taxpayers can own passive activities directly or through passthrough entities in general a taxpayer’s passive_activity_loss for a taxable_year equals the amount by which the taxpayer’s deductions from passive activities passive_activity deductions exceed the taxpayer’s gross_income from passive activities passive_activity_gross_income for the taxable_year sec_469 and sec_1_469-2t passive_activity_gross_income and net_active_income do not include portfolio_income as defined in sec_469 of the code and sec_1_469-2t of the regulations portfolio_income generally includes gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business accordingly sec_1_469-2t lists the only situations in which the items of gross_income described in sec_1_469-2t are considered derived in the ordinary course of a trade_or_business and thus are not portfolio_income for the purposes of sec_469 interest_income not described in one of the specific provisions of sec_1_469-2t may be excluded from portfolio_income only if the commissioner identifies it as income derived in the ordinary course of a trade_or_business company is not involved in the trade_or_business of lending money nor is the float revenue generated through accounts receivables therefore the float revenue cannot be excluded from portfolio_income under sec_1_469-2t or b the float revenue will be considered portfolio_income unless the commissioner identifies it as income derived in the ordinary course of a trade_or_business pursuant to sec_1_469-2t company contracts with its clients to generate revenue the exact composition of this revenue will be derived from a mixture of service fees and float revenue depending on the particular contract negotiated with client the amount of service fees charged to a client and the length of the float period negotiated with a client are inversely proportional thus company does not generate float revenue in addition to service fees rather float revenue is properly viewed as a substitute for service fees the legislative_history of sec_469 indicates that portfolio_income should not be included in passive_activity_gross_income because portfolio items generally are positive_income_sources that do not bear at least to the same extent as other items deductible expenses see senate report no 99th cong 2d sess c b vol pincite in this case float revenue as a substitute for service fees will bear deductible expenses to the same extent as service fee revenue therefore under these circumstances the float revenue does not present the qualities associated with portfolio_income conclusion cc dom p si 03-plr-115857-98 under the facts represented it is appropriate to treat the float revenue as derived in the ordinary course of a trade_or_business under sec_1_469-2t the float revenue will not be considered portfolio_income and will instead be included in the calculation of passive_activity_gross_income under sec_469 and sec_1_469-2t for taxpayers who do not materially participate in company’s activity except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether any member’s interest in company is properly treated as a passive or nonpassive activity under sec_469 this letter is issued only to the taxpayer who requested it under sec_6110 it may not be used or cited as precedent company should attach a copy of this letter to its next federal_income_tax return we enclose a copy for that purpose pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your representative sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
